Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	Acknowledgement is made of the specification filed on 03/05/21 and 12/09/21. The amendment to the specification of 03/05/21 has not been incorporated into the substitute specification of 12/09/2021. An authorization has been given by Applicant’s representative in a phone interview on 01/06/22 to print the earlier-dated amended specification of 03/05/21 within the substitute specification of 12/09/21(see interview summary attached).
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        January 7, 2022